LODGE, Judge
(concurring in part and dissenting in part):
I concur in the majority's treatment of Assignment II, as well as the summary disposition of Assignment I dealing with proximate cause and contributory negligence. I would find, however, that Appellant’s plea to involuntary manslaughter is provident, and affirm.
To plead guilty, an accused must believe and admit every element of the offense, and must believe and admit that there is no available defense. United States v. White-side, 59 M.J. 903, 906 (C.G.Ct.Crim.App. 2004). If an accused, having pled guilty, makes a statement during the providence inquiry that raises a potential defense, “the military judge should explain such a defense to the accused and should not accept the plea unless the accused admits facts which negate the defense.” Rule for Courts-Martial (R.C.M.) 910(e) Discussion, Manual for Courts-Martial, United States (2005 ed.). A plea of guilty, however, should not be set aside on appeal unless there is a substantial basis in law or fact for questioning the plea. United States v. Prater, 32 M.J. 433, 436 (C.M.A.1991).
The majority painstakingly examines the record of trial to demonstrate that, because it was not fully explained by the military judge, Appellant did not fully understand the legal subtleties of the possible defense of self-defense as defined in R.C.M. 916(e)(3), which provides:
It is a defense to any assault punishable under Article 90, 91, or 128 and not listed in subsections (e)(1) or (2) of this rule that the accused:
(A) Apprehended, upon reasonable grounds, that bodily harm was about to be inflicted wrongfully on the accused; and
(B) Believed that the force that accused used was necessary for protection against bodily harm, provided that the force used by the accused was less than force reasonably likely to produce death or grievous bodily harm.
I believe, however, that the majority places too much emphasis on the premise that Appellant’s actions in shoving his wife could have been a result of some unartieulated fear of the glass or otherwise.
The military judge, recognizing the possibility of a claim of self-defense, asked Appellant if he felt threatened, and Appellant responded in the negative, instead providing the military judge with a valid rationale for his actions (“I just wanted her out of my face with the glass.”). (R. at 72.) Instead of demanding perfection from the military judge, Appellant’s responses to the military judge’s questions, along with the stipulation of fact, adequately demonstrate that the defense of self-defense, while raised, was not available to Appellant.
In order for Appellant to take advantage of the defense of self-defense, he must have had a reasonable belief that bodily harm was about to be inflicted upon himself, and that the force he used was necessary to protect himself. After the dialogue between the military judge and Appellant into the justification for Appellant shoving his wife, the military judge further questioned Appellant to rule out self-defense. In response to questioning by the military judge, Appellant admitted that his wife was not threatening him or another person, and that he was not seared. (R. at 72.) It is clear that Appellant could not avail himself of the defense of self-defense because he did not believe he needed protection from his wife.
I would therefore find Appellant’s plea provident and affirm.